Citation Nr: 0706414	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  03-00 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
changes, status post navicular fracture, radial 
styloidectomy, and navicular bone graft, left (minor) wrist, 
currently rated as 20 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.A., M.D.




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1965 to 
January 1969.
 
The issue of entitlement to an increased rating for left 
wrist disability comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2005, a 
statement of the case was issued in March 2006, and a 
substantive appeal was entered in April 2006 at an informal 
conference held at the RO.  

Further, the issue of entitlement to service connection for 
PTSD comes before the Board on appeal from a November 2001 
rating decision by the RO.  A notice of disagreement was 
received in January 2002, a statement of the case was issued 
in October 2002, and a substantive appeal was received in 
November 2002.  

With respect to both issues, an informal conference at the RO 
was held in April 2006; and the veteran testified at a Board 
video conference hearing in November 2006.  The veteran 
submitted additional evidence at the Board hearing along with 
a statement waiving RO consideration of this evidence.  In 
December 2006, the veteran again provided additional evidence 
and waived RO consideration. 

A December 2005 rating decision granted a 100 percent 
temporary evaluation from April 19, 2005 until July 1, 2005 
for the veteran's left wrist disability due to surgery.  
Although unclear, the veteran appears to be contending that 
the 100 percent temporary evaluation should be extended 
and/or he should receive another 100 percent temporary 
evaluation due to an April 2006 surgery the veteran had on 
his left wrist.  Thus, these matters are referred back to the 
RO for further clarification.  


FINDINGS OF FACT

1.  The veteran's service connected degenerative changes, 
status post navicular fracture, radial styloidectomy, and 
navicular bone graft, left (minor) wrist, is manifested by 
unfavorable ankylosis to 10 degrees dorsiflexion, but without 
unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation. 

2.  The veteran did not engage in combat with the enemy. 

3.  The veteran's claimed in-service stressors have not been 
corroborated. 

4.  Any current diagnosis of PTSD is not based on a verified 
stressor. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating of 30 percent, 
but no higher, for degenerative changes, status post 
navicular fracture, radial styloidectomy, and navicular bone 
graft, left (minor) wrist, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71(a), Diagnostic Code 5214 (2006).

2.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has a duty 
to notify the claimant of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in May 2002, February 2005 and March 
2006 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (AOJ) on 
a claim for VA benefits.  In this case, except for the 
February 2005 VCAA letter pertaining to left wrist 
disability, the VCAA letters were all issued after the 
initial rating decisions.  However, the VCAA letters notified 
the claimant of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
majority of the notices provided to the claimant were not 
given prior to the first AOJ adjudication of the claim, the 
notices were provided prior to certification of the veteran's 
claim to the Board in October 2006.  The contents of the 
notices fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  VA believes that the Dingess/Hartman 
analysis must also be analogously applied to increased rating 
issues.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, and a March 2006 letter provided 
notice of the types of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal.  Thus, the Board finds that the requirements set 
forth in Dingess/Hartman have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service personnel and medical records, VA treatment records, 
private medical records and a VA examination report.  

The Board recognizes that a printout from the Social Security 
Administration (SSA) database shows that the veteran has 
received SSA benefits.  The Court has held that, where VA has 
notice that the veteran is receiving disability benefits from 
SSA, and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Baker v. 
West, 11 Vet.App. 163 (1998) and Hayes v. Brown, 9 Vet.App. 
67 (1996).   However, in the instant case, although there is 
notice that the veteran is receiving SSA benefits, there has 
been no indication that any SSA records may be relevant to 
the issues on appeal.  Significantly, the veteran has not 
indicated that these records are relevant nor has he 
specifically requested the RO to obtain these records.  
Moreover, with respect to the issue of PTSD, there is already 
evidence of record that the veteran has a medical diagnosis 
of PTSD; however, the veteran's claim has been denied because 
he does not have a verified in-service stressor.  Given the 
nature of SSA records, nothing in these records would 
establish an in-service stressor.  The VA is not required to 
provide assistance if no reasonable possibility exits that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Thus, the Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

With respect to the issue of an increased rating for left 
wrist disability, the veteran was afforded a VA fee-based 
examination in December 2004.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination report obtained 
contains sufficient information to decide this issue.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  With respect to the 
issue of PTSD, where there is no finding of a verified in-
service stressor, a VA medical examination is not necessary.  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Increased Rating for Left Wrist Disability

The present appeal involves the veteran's claim that the 
severity of his service-connected degenerative changes, 
status post navicular fracture, radial styloidectomy, and 
navicular bone graft, left (minor) wrist, warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's service-connected left wrist disability has 
been rated by the RO as 20 percent disabling under the 
provisions of Diagnostic Code 5214, ankylosis of the wrist.  
Under Diagnostic Code 5214, a 50 percent rating for the major 
wrist and a 40 percent rating for the minor wrist is 
warranted for a disability that results in unfavorable 
ankylosis in any degree of palmar flexion, or with ulnar or 
radial deviation.  A 40 percent rating is warranted for the 
major wrist and a 30 percent rating for the minor wrist if 
ankylosis is in any other position except favorable.  A 30 
percent rating is warranted for the major wrist and a 20 
percent rating for the minor wrist if there is favorable 
ankylosis in 20 to 30 degrees of dorsiflexion.  Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  Lewis v. Derwinski, 
3 Vet.App. 259 (1992).  The only other Diagnostic Code 
applicable to wrist disabilities is Diagnostic Code 5215 for 
limitation of motion of the wrist.  However, as the maximum 
rating allowed under this code is 10 percent, this code is 
not applicable to the instant analysis.   

Additionally, the Board notes that Diagnostic Code 5003 
applies to degenerative arthritis.  Pursuant to Diagnostic 
Code 5003, arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of two or more major joints or two or 
more minor joints warrants a 10 percent evaluation.  See 38 
C.F.R. § 4,71a, Diagnostic Code 5003.

The veteran filed his current claim for an increased 
evaluation for left wrist disability in November 2004.  In 
December 2004, he was afforded a VA examination.  The veteran 
described being in constant pain.  On examination, range of 
motion of the left wrist was dorsiflexion from zero to 10 
degrees, palmar flexion was zero to 45 degrees, radial 
deviation was zero to 10 degrees and ulnar deviation was zero 
to 15 degrees.  The veteran had pain throughout all range of 
motion, but there was no fatigue, weakness, lack of endurance 
or incoordination.  A contemporaneous x-ray showed evidence 
of arthritic changes in the radiocarpal and mid carpal joint, 
with minimal sclerosis and irregularity of the lunate and 
navicular.  

An April 2003 medical opinion by G.B, M.D. stated that the 
veteran's dorsiflexion and palmar flexion of the left wrist 
were essentially zero, with zero degree radial and ulnar 
deviation.  In an August 2003 amendment to the April 2003 
letter, the doctor indicated that due to the severe pain and 
extreme limitation, the veteran's left wrist should be 
considered essentially ankylosed for all intents and 
purposes.  In April 2005, the veteran underwent a total wrist 
arthrodesis, which resulted in zero dorsiflexion, zero palmar 
flexion in neutral posture, zero radial deviation, and zero 
ulnar deviation.  In April 2006, the veteran underwent 
replacement of a plate with an additional bone graft and a 
wrist arthrodesis for nonunion.  June 2006 and October 2006 
treatment records showed that the veteran demonstrated zero 
wrist motion.   His wrist was solidly arthrodesed at 10 
degrees dorsiflexion.  Due to the April 2006 operation being 
a re-fusion, the wrist was positioned in an unfavorable 
position.  

Initially, the Board notes that the RO has rated the 
veteran's left wrist disability as the minor or non-dominant 
hand.  The veteran has contended that prior to his left wrist 
injury, he was ambidextrous and thus, his left wrist 
disability should be rated as the dominant hand.  At the 
December 2004 VA examination, the veteran gave a history that 
he had to become right-handed, but he was originally left-
handed.  However, there is no evidence of record to support 
the veteran's contentions.  Moreover, a February 1968 service 
hospital report clearly stated that the veteran was right-
handed.  This report has a higher probative value than the 
veteran's more recent claims because it is contemporaneous to 
the in-service injury and was noted during the course of 
treatment.  Thus, the record establishes that the veteran is 
right hand dominant.  As such, the veteran's left wrist 
disability will be rated as impairment of the minor wrist.  
38 C.F.R. § 4.69.

Based on the medical evidence of record, the Board finds that 
the criteria for a 30 percent rating for a minor left wrist 
disability have been met as the veteran's left wrist has 
unfavorable ankylosis.  The June 2006 private treatment 
record showed that the veteran's wrist was solidly 
arthrodesed at 10 degrees of dorsiflexion, and in an 
unfavorable position.  Prior private treatment records showed 
that the veteran basically had zero range of motion dating 
back to April 2003.  As such, the Board concludes that a 30 
percent rating more adequately contemplates the veteran's 
current level of disability.  However, a 40 percent 
disability evaluation has not been demonstrated.  There is no 
medical evidence showing unfavorable ankylosis in any degree 
of palmar flexion, or with ulnar or radial deviation.  Thus, 
a 30 percent rating, but no higher, for the veteran's 
service-connected degenerative changes, status post navicular 
fracture, radial styloidectomy, and navicular bone graft, 
left (minor) wrist, is warranted. 

The Board acknowledges that the veteran has chronic left 
wrist pain and thus, recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, the DeLuca 
factors are already contemplated in the 30 percent rating.  

As the preponderance of the evidence weighs against a rating 
in excess of 30 percent, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).

III.  Service Connection for PTSD

The veteran is also claiming entitlement to service 
connection for PTSD.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  

The veteran's service medical records do not indicate that 
the veteran suffered from PTSD while in service.  However, VA 
treatment records from November 2000 December 2005 indicated 
treatment for PTSD.  Further, Dr. D.A., who is the veteran's 
treating psychiatrist at the VA, has submitted medical 
opinions and testified at the Board hearing that the veteran 
suffers from PTSD due to combat related stressors.  Thus, as 
the veteran has a diagnosis of PTSD, the Board turns to 
whether there is a corroborated in-service stressor to 
determine whether the veteran's current PTSD could be related 
to service. 

There is no evidence in the record that the veteran served in 
combat.  The veteran's DD 214 shows that he did not receive a 
combat award.  There is nothing in the veteran's service 
personnel records to show combat, or even service in Vietnam.  
Further, based on his statements and hearing testimony, the 
veteran is not claiming that he served in combat, but rather 
that he worked in a hospital in Vietnam.  As it is not shown 
the veteran engaged in combat, his unsupported assertions of 
service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. Brown, 6 
Vet.App. 283 (1994).  The regulatory requirement for 
"credible supporting evidence" means that "the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. Brown, 
9 Vet.App. 163 (1996).

In his hearing testimony and several statements of record, 
the veteran has contended that he had temporary assignments 
to Cam Ranh Bay, Vietnam  from February to April 1966, August 
to October 1966 and March to May 1967 where he worked in a 
hospital triage and morgue.  The veteran's personnel records 
do not show that the veteran had any foreign service.  In 
fact, the records clearly indicate that during the time 
periods provided by the veteran, he was stationed at 
Vandenberg Air Force Base, California.  In February 2003, the 
RO requested verification of the veteran's alleged service in 
Vietnam in a hospital at Cam Ranh Bay with the U.S. Armed 
Services Center for Unit Records Research (USASCURR).  
However, USASCURR responded in June 2003 that it could not 
verify this information and the request should be sent to the 
National Personnel Records Center (NPRC).  In January 2004, 
the NPRC responded to the RO's request that there were no 
remarks in the morning reports regarding the veteran being 
sent for temporary duty to Cam Ranh Bay.  

Significantly, the veteran's personnel records include 
evaluation reports from August 1965 to August 1966, August 
1966 to February 1967 and February 1967 to February 1968, 
which include the dates that the veteran alleges he was sent 
to Vietnam.  None of these reports contain any notations that 
the veteran was ever sent to Vietnam.  The reports indicate 
that the veteran was a medical service specialist who served 
as obstetrical ward technician, assistant wardmaster, and 
then wardmaster of the obstetrics ward.  The veteran 
performed under aseptic technique the setting up of the 
delivery room for deliveries.  He assisted nurses with 
deliveries and circumcisions as well as helped feed and care 
for newborn infants, and served food trays to patients along 
with general housekeeping duties.  As assistant wardmaster 
and wardmaster, he also performed administrative tasks.  

The Board recognizes that the veteran has provided lay 
statements from his daughter and a friend who both indicate 
that the veteran was sent to Vietnam.  However, his daughter 
clearly stated in her March 2004 lay statement that she was 
not yet born while the veteran was in service.  Thus, she has 
no first hand knowledge of where he was stationed while in 
service.  Moreover, even though the December 2006 statement 
from the friend indicated that he was in the United States 
Army from 1967 to 1970, he does not indicate that he served 
with the veteran in Vietnam nor does he provide how he has 
personal knowledge of the veteran's service.  Therefore, both 
of these lay statements have no probative value as 
corroborating evidence of the veteran's alleged in-service 
stressors. 

The veteran has also claimed that there were a few incidents 
that occurred where a patient died while he was working in 
the hospital at Vandenberg Air Force Base that also were in-
service stressors.  However, since these incidents are not 
combat related, they cannot be verified by USASCURR.  
Moreover, the veteran has not indicated there was any other 
documentary evidence to obtain that would verify these 
reported stressors.  There is no notation of these incidents 
in his personnel records or in the evaluation reports 
discussed above.  Therefore, there is no further development 
to be attempted that would result in corroboration of the 
reported events.  

The Board acknowledges the veteran's statements that he had 
traumatic experiences while in service.  Nevertheless, these 
experiences have not been corroborated by official service 
records or other credible supporting evidence.  As already 
noted, the veteran did not participate in combat with the 
enemy and the veteran's stressors could not be verified.  In 
light of this fact, the opinion of Dr. D.A. that the 
veteran's PTSD is due to combat related in-service stressors 
has no probative value.  A diagnosis of PTSD which is based 
on an examination that relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet.App. 70, 77-78 (1994).  
Thus, the veteran's claim must fail as there is no competent 
evidence that any current diagnosis of PTSD is related to a 
verified stressor during his active duty service.  

A preponderance of the evidence is against the veteran's 
claim for entitlement to service connection for PTSD.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).




ORDER

A 30 percent rating, but no higher, is warranted for the 
veteran's service-connected degenerative changes, status post 
navicular fracture, radial styloidectomy, and navicular bone 
graft, left (minor) wrist.  To that extent, the appeal is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  

Service connection for PTSD is not warranted.  To that 
extent, the appeal is denied.  

____________________________________________
L. M. Barnard 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


